Exhibit 10.1

RICE ENERGY INC.

ANNUAL INCENTIVE BONUS PLAN

 

1. Purpose of the Plan

The purpose of the Rice Energy Inc. Annual Incentive Bonus Plan (the “Plan”) is
to advance the interests of the Company and its stockholders by providing
incentives to key employees with significant responsibility for achieving
performance goals critical to the success and growth of the Company. The Plan is
designed to: (i) promote the attainment of the Company’s significant business
objectives; (ii) encourage and reward management teamwork across the entire
Company; and (iii) assist in the attraction and retention of employees vital to
the Company’s long-term success.

 

2. Definitions

For the purpose of the Plan, the following definitions shall apply:

(a) “Board” means the Board of Directors of Rice Energy.

(b) “Cause” means “Cause” as set forth in any employment agreement between the
Participant and the Company or, in the absence of such an agreement, “Cause” as
defined by the Company’s plans applicable to the Participant or employment
policies in effect at the time of the Participant’s Separation from Service
and/or a violation of the Company’s Corporate Code of Business Conduct and
Ethics or Financial Code of Ethics.

(c) “Change in Control” means the occurrence of any of the following events:

(1) The consummation of an agreement to acquire, or a tender offer for
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Securities Exchange Act of 1934, as amended) by any person of, 50% or more of
either (x) the then outstanding shares of Rice Energy’s common stock (the
“Outstanding Stock”) or (y) the combined voting power of the then outstanding
voting securities of Rice Energy entitled to vote generally in the election of
directors (the “Outstanding Voting Securities”); provided, however, that for
purposes of this subsection (1), the following acquisitions shall not constitute
a Change in Control: (A) any acquisition directly from Rice Energy, (B) any
acquisition by Rice Energy, (C) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by Rice Energy or any entity controlled
by Rice Energy, or (D) any acquisition by any entity pursuant to a transaction
that complies with clauses (A), (B), and (C) of paragraph (3) below;

(2) Individuals who constitute the Incumbent Board cease for any reason to
constitute at least a majority of the Board;

(3) Consummation of a reorganization, merger, or consolidation or sale or other
disposition of all or substantially all of the assets of the Company, or an
acquisition of assets of another entity (a “Business Combination”), in each
case, unless, following such Business Combination, (A) the Outstanding Stock and
Outstanding Voting Securities immediately prior to such Business Combination
represent or are converted into or exchanged for securities which represent or
are convertible into more than 50% of, respectively, the then outstanding shares
of common stock or common equity interests and the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors or other governing body, as the case may be, of the entity resulting
from such Business Combination (including, without limitation, an entity which
as a result of such transaction owns the Company, or all or substantially all of
the Company’s assets either directly or through one or more subsidiaries),
(B) no person (excluding any employee benefit plan (or related trust) of the
Company or the entity resulting from such Business Combination) beneficially
owns, directly or indirectly, 20% or more of, respectively, the

 

1



--------------------------------------------------------------------------------

then outstanding shares of common stock or common equity interests of the entity
resulting from such Business Combination or the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors or other governing body of such entity except to the extent that such
ownership results solely from ownership of Rice Energy that existed prior to the
Business Combination, and (C) at least a majority of the members of the board of
directors or similar governing body of the entity resulting from such Business
Combination were members of the Board at the time of the execution of the
initial agreement, or of the action of the Board, providing for such Business
Combination; or

(4) Approval by the stockholders of Rice Energy of a complete liquidation or
dissolution of Rice Energy.

Notwithstanding the foregoing, for purposes of any award that provides for a
deferral of compensation under Section 409A, to the extent the impact of a
Change in Control on such an award would subject a Participant to additional
taxes under Section 409A, a Change in Control for purposes of such award will
mean a Change in Control that is also a “change in the ownership or effective
control of a corporation, or a change in the ownership of a substantial portion
of the assets of a corporation” within the meaning of Section 409A.

(d) “Code” means the Internal Revenue Code of 1986, as amended, including any
successor law thereto.

(e) “Committee” means the Compensation Committee of the Board, or such other
committee as is appointed or designated by the Board to administer the Plan, in
each case which shall be comprised solely of two or more “outside directors” (as
defined under Section 162(m) of the Code and the regulations promulgated
thereunder); provided, however, that with respect to Participants who Rice
Energy has determined not to be subject to Section 162(m) of the Code, to the
extent permitted by the Committee’s charter, the powers and authority of the
Committee under the Plan are hereby delegated to Rice Energy’s Chief Executive
Officer and, in connection therewith, all references to Committee in this Plan
shall be deemed references to Rice Energy’s Chief Executive Officer as it
relates to those aspects of the Plan that have been so delegated.

(f) “Company” means Rice Energy and any subsidiary entity or affiliate thereof,
including subsidiaries or affiliates which become such after adoption of the
Plan.

(g) “Forfeit,” “Forfeiture,” “Forfeited” means the loss by a Participant of any
and all rights to an award granted under the Plan, including the loss to any
payment of compensation by the Company under the Plan or any award granted
thereunder.

(h) “Incumbent Board” means the portion of the Board constituted of the
individuals who are members of the Board as of the Effective Date (set forth in
Section 15 hereof) and any other individual who becomes a director of Rice
Energy after the Effective Date and whose election or appointment by the Board
or nomination for election by Rice Energy’s stockholders was approved by a vote
of at least a majority of the directors then comprising the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a person other than the
Incumbent Board.

(i) “Participant” means any person: (1) who satisfies the eligibility
requirements set forth in Section 4; (2) to whom an award has been made by the
Committee; and (3) whose award remains outstanding under the Plan.

(j) “Performance Goal” means, in relation to any Performance Period, the level
of performance that must be achieved with respect to a Performance Measure.

 

2



--------------------------------------------------------------------------------

(k) “Performance Measures” means any one or more of the following performance
criteria, either individually, alternatively or in any combination, and subject
to such modifications or variations as specified by the Committee, applied to
either the Company as a whole or to a business unit or subsidiary entity
thereof, either individually, alternatively or in any combination, and measured
over a period of time including any portion of a year, annually or cumulatively
over a period of years, on an absolute or relative basis, to previous years’
results or to a designated comparison group, in each case as specified by the
Committee: (1) earnings per share, (2) increase in revenues, (3) increase in
cash flow, (4) increase in cash flow from operations, (5) increase in cash flow
return, (6) return on net assets, (7) return on assets, (8) return on
investment, (9) return on capital, (10) return on equity, (11) economic value
added, (12) operating margin, (13) contribution margin, (14) net income,
(15) net income per share, (16) pre-tax earnings, (17) pre-tax earnings before
interest, depreciation and amortization, (18) pre-tax operating earnings after
interest expense and before incentives, service fees and extraordinary or
special items, (19) total or relative stockholder return, (20) debt reduction,
(21) market share, (22) change in the fair market value of stock price,
(23) operating income, (24) amount of oil and natural gas reserves, (25) oil and
natural gas reserves additions, (26) cost of finding oil and natural gas
reserves, (27) oil and natural gas reserve replacement ratios, (28) oil and
natural gas production amounts, (29) oil and natural gas production sales
amounts, (30) safety targets, (31) regulatory compliance, (32) any of the above
goals as compared to the performance of a published or special index deemed
applicable by the Committee, including, but not limited to, the Standard &
Poor’s 500 Stock Index or a group of comparable companies, and (33) other
non-financial operating and management performance objectives.

To the extent consistent with Section 162(m) of the Code and the regulations
promulgated thereunder, the Committee may determine that certain adjustments
shall apply, in whole or in part, in such manner as specified by the Committee,
to exclude or include the effect of specified events that occur during a
Performance Period, including the following: (1) asset write-downs,
(2) litigation, claims, judgments or settlements, (3) the effect of changes in
tax law, accounting principles or other such laws or regulations affecting
reporting results, (4) accruals for business combinations, reorganization and
restructuring programs, including but not limited to reductions in force and
early retirement incentives (5) any extraordinary, unusual, or nonrecurring
items, including, but not limited to, such items described in management’s
discussion and analysis of financial condition and results of operations or the
financial statements and/or notes thereto appearing in the Company’s annual
report for the applicable period, (6) goodwill impairment charges, (7) operating
results for any business acquired during the calendar year, (8) third party
expenses associated with any acquisitions, (9) any change in accounting
principles or accounting charges, (10) any loss from discontinued operations,
and (11) any other extraordinary events or occurrences identified by the
Committee, to the extent set forth with reasonable particularity in connection
with the establishment of performance goals.

(l) “Performance Period” means, in relation to any award, the calendar year or
other fiscal period within a calendar year of less than 12 months for which a
Participant’s performance is being calculated, with each such period
constituting a separate Performance Period.

(m) “Rice Energy” means Rice Energy Inc. (or any successor thereto).

(n) “Section 409A” shall mean Section 409A of the Code, the regulations and
other binding guidance promulgated thereunder.

(o) “Separation from Service” or “Separates from Service” shall mean the
Participant’s death, retirement or other termination of employment or service
with the employer (including all persons treated as a single employer under
Sections 414(b) and 414(c)). For purposes hereof, the determination of
controlled group members shall be made pursuant to the provisions of Sections
414(b) and 414(c); provided that the language “at least 50 percent” shall be
used instead of “at least 80 percent” in each place that it appears in
Section 1563(a)(1), (2) and (3) and Treas. Reg. Section 1.414(c)-2; provided,
further, where legitimate business reasons exist (within the meaning of Treas.
Reg. Section 1.409A-1(h)(3)), the language “at least 20 percent” shall be used
instead of “at least 80 percent” in each place it appears. Whether a Participant
has experienced a Separation from Service will be determined based on all of the
facts and circumstances in accordance with the guidance issued under
Section 409A and, to the extent not inconsistent therewith, the terms of the
Plan.

(p) “Total and Permanent Disability” means: (1) if the Participant is insured
under a long-term disability insurance policy or plan which is paid for by the
Company, the Participant is totally disabled under the terms of that policy or
plan; or (2) if no such policy or plan exists, the Participant shall be
considered to be totally disabled as determined by the Committee.

 

3



--------------------------------------------------------------------------------

3. Administration of the Plan

(a) The management of the Plan shall be vested in the Committee; provided,
however, that all acts and authority of the Committee pursuant to this Plan
shall be subject to the provisions of the Committee’s Charter, as amended from
time to time, and such other authority as may be delegated to the Committee by
the Board.

(b) Subject to the terms of the Plan, the Committee shall, among other things,
have full authority and discretion to determine eligibility for participation in
the Plan, make awards under the Plan, establish the terms and conditions of such
awards (including the Performance Goal(s) and Performance Measure(s) to be
utilized) and determine whether the Performance Goals applicable to any
Performance Measures for any awards have been achieved. The Committee’s
determinations under the Plan need not be uniform among all Participants, or
classes or categories of Participants, and may be applied to such Participants,
or classes or categories of Participants, as the Committee, in its sole and
absolute discretion, considers necessary, appropriate or desirable. The
Committee is authorized to interpret the Plan, to adopt administrative rules,
regulations, and guidelines for the Plan, and may correct any defect, supply any
omission or reconcile any inconsistency or conflict in the Plan or in any award.
All determinations by the Committee shall be final, conclusive and binding on
the Company, the Participant and any and all interested parties.

(c) Subject to the provisions of the Plan, the Committee will have the authority
and discretion to determine the extent to which awards under the Plan will be
structured to conform to the requirements applicable to performance-based
compensation as described in Section 162(m) of the Code, and to take such
action, establish such procedures, and impose such restrictions at the time such
awards are granted as the Committee determines to be necessary or appropriate to
conform to such requirements. Notwithstanding any provision of the Plan to the
contrary, if an award under this Plan is intended to qualify as
performance-based compensation under Section 162(m) of the Code and the
regulations issued thereunder and a provision of this Plan would prevent such
award from so qualifying, such provision shall be administered, interpreted and
construed to carry out such intention (or disregarded to the extent such
provision cannot be so administered, interpreted or construed).

(d) The benefits provided under the Plan are intended to be excepted from
coverage under Section 409A and the regulations promulgated thereunder and shall
be construed accordingly. Notwithstanding any provision of the Plan to the
contrary, if any benefit provided under this Plan is subject to the provisions
of Section 409A and the regulations issued thereunder (and not excepted
therefrom), the provisions of the Plan shall be administered, interpreted and
construed in a manner necessary to comply with Section 409A and the regulations
issued thereunder (or disregarded to the extent such provision cannot be so
administered, interpreted, or construed.)

 

4. Participation in the Plan

Officers and key employees of the Company shall be eligible to participate in
the Plan. No employee shall have the right to participate in the Plan, and
participation in the Plan in any one Performance Period does not entitle an
individual to participate in future Performance Periods.

 

5. Incentive Compensation Awards

(a) The Committee may, in its discretion, from time to time make awards to
persons eligible for participation in the Plan pursuant to which the Participant
will earn cash compensation. The amount of a Participant’s award may be based on
a percentage of such Participant’s salary or such other methods as may be
established by the Committee. Each award shall be communicated to the
Participant, and shall specify, among other things, the terms and conditions of
the award and the Performance Goals to be achieved. The maximum amount that may
be awarded and paid under the Plan to a Participant for any calendar year shall
not exceed USD $3,000,000.

 

4



--------------------------------------------------------------------------------

(b) With respect to awards that are intended to be performance-based
compensation under Section 162(m) of the Code, each award shall be conditioned
upon the Company’s achievement of one or more Performance Goal(s) with respect
to the Performance Measure(s) established by the Committee. No later than ninety
(90) days after the beginning of the applicable Performance Period, the
Committee shall establish in writing the Performance Goals, Performance Measures
and the method(s) for computing the amount of compensation which will be payable
under the Plan to each Participant if the Performance Goals established by the
Committee are attained; provided however, that for a Performance Period of less
than one year, the Committee shall take any such actions prior to the lapse of
25% of the Performance Period. In addition to establishing minimum Performance
Goals below which no compensation shall be payable pursuant to an award, the
Committee, in its discretion, may create a performance schedule under which an
amount less than or more than the target award may be paid so long as the
Performance Goals have been achieved.

(c) The Committee, in its sole discretion, may also establish such additional
restrictions or conditions that must be satisfied as a condition precedent to
the payment of all or a portion of any awards. Such additional restrictions or
conditions need not be performance-based and may include, among other things,
the receipt by a Participant of a specified annual performance rating, the
continued employment by the Participant and/or the achievement of specified
performance goals by the Company, business unit or Participant. Furthermore and
notwithstanding any provision of this Plan to the contrary, the Committee, in
its sole discretion, may reduce the amount of any award to a Participant if it
concludes that such reduction is necessary or appropriate based upon: (i) an
evaluation of such Participant’s performance; (ii) comparisons with compensation
received by other similarly situated individuals working within the Company’s
industry; (iii) the Company’s financial results and conditions; or (iv) such
other factors or conditions that the Committee deems relevant. Notwithstanding
any provision of this Plan to the contrary, the Committee shall not use its
discretionary authority to increase any award that is intended to be
performance-based compensation under Section 162(m) of the Code.

 

6. Payment of Individual Incentive Awards

(a) After the end of the Performance Period, the Committee shall certify in
writing the extent to which the applicable Performance Goals and any other
material terms have been achieved. Subject to the provisions of the Plan, earned
Awards shall be paid in the first calendar year immediately following the end of
the Performance Period on or before March 15th of such calendar year (“Payment
Date”). For purposes of this provision, and for so long as the Code permits, the
minutes of the Committee meeting in which the certification is made may be
treated as written certification.

(b) Unless otherwise determined by the Committee or as otherwise provided in a
Company plan applicable to Participant or any agreement between the Participant
and the Company, Participants who have a Separation from Service prior to the
end of the Performance Period of an award for any reason other than as provided
below, shall Forfeit any and all rights to payment under such award(s) then
outstanding under the terms of the Plan and shall not be entitled to any cash
payment for the applicable period. If a Participant Separates from Service prior
to the end of the Performance Period of an award (i) by reason of death or Total
and Permanent Disability, the Participant’s award shall be prorated to reflect
the period of service during the Performance Period prior to his/her death or
Total and Permanent Disability; (ii) on account of an involuntary Separation
from Service by the Company other than for Cause (A) within the 90-day period
immediately preceding a Change in Control, or (B) on or within the one (1) year
period following a Change in Control, the award will be deemed earned at a
target award level; or (iii) on account of an involuntary Separation from
Service by the Company other than for Cause (and other than an involuntary
Separation from Service by the Company in connection with a Change in Control as
described in clause (ii)) which occurs on or after July 1st of an annual
Performance Period, the Participant’s award shall be prorated to reflect the
period of service during the Performance Period prior to his/her Separation from
Service.

Except as otherwise provided herein, any payments under the Plan shall be paid
either to the Participant or, as appropriate, the Participant’s estate, subject
to the Committee’s certification that the applicable Performance

 

5



--------------------------------------------------------------------------------

Goals and other material terms have been met. For purposes of this subsection
6(b), the prorated portion of an award shall be based on the ratio of the number
of complete months the Participant is employed or serves during the Performance
Period to the total number of months in the Performance Period. Any payment to
which a Participant becomes entitled to receive pursuant to the Change in
Control provisions of this subsection 6(b) will be paid to the Participant
contemporaneous with the consummation of the Change in Control or, if later, on
or before the sixtieth (60th) day following the Participant’s Separation from
Service (but, in each case, within the short-term deferral exception as
specified in Treas. Reg. § 1.409A-1(b)(4)).

(c) The Committee shall determine whether, to what extent, and under what
additional circumstances amounts payable with respect to an award under the Plan
shall be deferred either automatically, at the election of the Participant, or
by the Committee.

 

7. Clawback/ Recoupment

To the extent required by (a) applicable law, including, without limitation, the
requirements of the Dodd-Frank Wall Street Reform and Consumer Protection Act of
2010, any Securities and Exchange Commission rule or any applicable securities
exchange listing standard and/or (ii) any policy that may be adopted by the
Board or Committee, any awards granted under this Plan and amounts paid or
payable pursuant to or with respect to such awards shall be subject to clawback
to the extent necessary to comply with such laws and/or policy, which clawback
may include Forfeiture, repurchase and/or recoupment of awards and amounts paid
or payable pursuant to or with respect to such awards.

 

8. Amendment or Termination of the Plan

While the Company intends that the Plan shall continue in force from year to
year, the Committee reserves the right to amend, modify or terminate the Plan,
at any time; provided, however, that no such modification, amendment or
termination shall, without the consent of the Participant, materially adversely
affect the rights of such Participant to any payment that has been determined by
the Committee to be due and owing to the Participant under the Plan but not yet
paid. Any and all actions permitted under this Section 8 may be authorized and
performed by the Committee in its sole and absolute discretion.

Notwithstanding the foregoing or any provision of the Plan to the contrary, the
Committee may at any time (without the consent of the Participant) modify, amend
or terminate any or all of the provisions of this Plan to the extent necessary
to conform the provisions of the Plan with Section 409A or Section 162(m) of the
Code, the regulations promulgated thereunder or an exception thereto regardless
of whether such modification, amendment, or termination of the Plan shall
adversely affect the rights of a Participant under the Plan. Notwithstanding any
provision of the Plan to the contrary, in no event shall the Committee or Board
(or any member thereof), or the Company (or its employees, officers, directors
or affiliates) have any liability to any Participant (or any other person) due
to the failure of the Plan to satisfy the requirements of Section 409A or any
other applicable law.

 

9. Rights Not Transferable

A Participant’s rights under the Plan may not be assigned, pledged, or otherwise
transferred except, in the event of a Participant’s death, to the Participant’s
designated beneficiary, or in the absence of such a designation, by will or by
the laws of descent and distribution.

 

10. Funding/Payment

The Plan is not funded and all awards payable hereunder shall be paid from the
general assets of the Company. No provision contained in this Plan and no action
taken pursuant to the provisions of this Plan shall create a trust of any kind
or require the Company to maintain or set aside any specific funds to pay
benefits hereunder. To the extent a Participant acquires a right to receive
payments from the Company under the Plan, such right shall be no greater than
the right of any unsecured general creditor of the Company. If any earned award
is not paid by the Payment Date due to administrative impracticality, such
earned award will be paid, without earnings, as soon as administratively
practicable thereafter.

 

6



--------------------------------------------------------------------------------

11. Withholdings

The Company shall have the right to withhold from any awards payable under the
Plan or other wages payable to a Participant such amounts sufficient to satisfy
federal, state and local tax withholding obligations arising from or in
connection with the Participant’s participation in the Plan and such other
deductions as may be authorized by the Participant or as required by applicable
law.

 

12. No Employment or Service Rights

Nothing contained in the Plan shall confer upon any Participant any right with
respect to continued employment or service with the Company (or any of its
affiliates) nor shall the Plan interfere in any way with the right of the
Company (or any of its affiliates) to at any time reassign the Participant to a
different job, change the compensation of the Participant or terminate the
Participant’s employment or service for any reason.

 

13. Other Compensation Plans

Nothing contained in this Plan shall prevent the Corporation from adopting other
or additional compensation arrangements for employees of the Corporation,
including arrangements that are not intended to comply with Section 162(m) of
the Code.

 

14. Governing Law

The Plan shall be governed by and construed in accordance with the laws of the
State of Delaware, without giving effect to its conflict of law provisions.

 

15. Effective Date

The Plan shall become effective on June 3, 2015, subject to approval of the Plan
by Rice Energy’s stockholders on or around such date.

 

7